demonstrate that counsel's performance was deficient in that it fell below
                an objective standard of reasonableness, and resulting prejudice such that
                there is a reasonable probability that, but for counsel's errors, the outcome
                of the proceedings would have been different.     Strickland v. Washington,
                466 U.S. 668, 687-88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683
                P.2d 504, 505 (1984) (adopting the test in Strickland). Both components of
                the inquiry must be shown, Strickland, 466 U.S. at 697, and the petitioner
                must demonstrate the underlying facts by a preponderance of the
                evidence, Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We
                give deference to the district court's factual findings if supported by
                substantial evidence and not clearly erroneous but review the court's
                application of the law to those facts de novo.   Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005).
                            Appellant argues that counsel should have called a toxicologist
                to bolster appellant's claim of self-defense and to support the defense
                theory that the victim died of drug and alcohol use or heart malfunction.
                Appellant contends that the victim was under the influence of cocaine,
                methamphetamine, and alcohol at the time of his death, which would have
                contributed to his aggressive behavior towards appellant,
                            Appellant has failed to demonstrate prejudice. Appellant
                confessed that he hit the victim with a metal pipe multiple times in self-
                defense to knock a gun out of the victim's hand. At some point while
                hitting the victim, appellant "blacked out" and, when he came to, he was
                standing over the unconscious victim. Appellant testified that the victim
                was still breathing at that point but died later, at which time appellant
                taped a plastic sheet around the victim's body and hid him under a

SUPREME COURT
      OF
    NEVADA
                                                      2
(0) OVA    0
                stairwell. The medical examiner testified at trial that the victim suffered
                14 lacerations to the head and was found with plastic sheeting covering
                his face. The medical examiner testified that she believed that the victim
                died from concurrent causes of blunt force head trauma and asphyxiation.
                Although she could not determine whether the plastic was placed over his
                head before or after death, she testified that ligature marks on the victim's
                wrists and swelling of his hands indicated that he had been alive when he
                was tied up. The medical examiner also testified that the victim had low
                levels of cocaine and methamphetamine in his body at the time of the
                autopsy, but he did not die of a drug overdose or heart attack.
                            At the evidentiary hearing, a toxicologist testified that the
                victim had ingested cocaine within 4 or 5 days of his death but that it was
                difficult to narrow down the time frame further because the victim's body
                was not discovered until four or five months after his death and was in an
                advance stage of decomposition. We conclude that substantial evidence
                supports the district court's finding that the toxicologist's testimony would
                not have been helpful to bolster appellant's self-defense theory at trial, as
                it was inconclusive from the toxicology report whether the victim was
                under the influence of drugs or alcohol at the time of his death. We also
                conclude that substantial evidence supports the district court's finding
                that the toxicologist's testimony concerning the effect of drugs on a user's
                health would have been irrelevant, as neither the toxicologist or medical
                examiner opined that the victim died of a heart attack or a drug overdose.




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 Therefore, we conclude that the district court did not err in denying the
                 petition. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 1




                                                   Pickering



                                                   Parraguirre


                                                                                  J.
                                                   Saitta


                 cc: Hon. James M. Bixler, District Judge
                      Law Office of Julian Gregory, L.L.C.
                      Law Office of Lisa Rasmussen
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       lAppellant's opening and reply briefs do not comply with the Nevada
                 Rules of Appellate Procedure because they are not double-spaced. See
                 NRAP 32(a)(4). We caution counsel that future failure to comply with the
                 rules of this court when filing briefs may result in the imposition of
                 sanctions.




SUPREME COURT
      OF
    NEVADA
                                                     4
(0) 1947A (400